DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 and 9/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-13 of U.S. Patent 10218223 (App#14422233).  Although the claims are not identical, they are not patentably distinct from each other.
App# 17/347277 							14/422233
1. A portable device comprising: a secondary battery; a plurality of driving components driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

2. The portable device according to claim 1, further comprising a hearing aid function component as one of the plurality of driving components, a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit.

3. The portable device according to claim 1, wherein the charging unit, the plurality of transformation units, the detection unit, and the switching controller constitute an integrated circuit substrate.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

5. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the plurality of transformation units, the detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

6. A charging system comprising: the portable device according to claim 4; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

7. The charging system according to claim 6, wherein the portable device includes, as one of the driving components, a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

8. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of transformation units each configured to output charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

9. The power source circuit substrate according to claim 8, wherein the power source circuit substrate is formed as an integrated circuit substrate.

10. A body mount device comprising the power source circuit substrate according to claim 8.

11. Hearing aids comprising the power source circuit substrate according to claim 8.

12. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of processing units each driven by charged power of the secondary battery; and a switching controller configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to stop operation during charging of the secondary battery.

13. A portable device comprising: a secondary battery; a plurality of driving components each driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of a plurality of transformation units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only a corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

14. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a plurality of driving components driven by charged power of the secondary battery, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, (iv) a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, and (v) a detection unit configured to detect the input of the charging unit to the outside power, the method comprising: switching a state of one of the plurality of transformation units from an operation state to a stopped state responsive to the input of the outside power to the charging unit being detected by the detection unit, so that only the corresponding one of the plurality of driving components is prohibited to operate during charging of the secondary battery.
1. A portable device comprising: a secondary battery; a plurality of driving components driven by charged power of the secondary battery, one of the plurality of driving components being a hearing aid function component; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to switch states, by switching from the operation state to the stopped state to stop operation during charging of the secondary battery, the one of the plurality of transformation units being switched from the operation state to the stopped state being the transformation unit configured to output the charged power of the secondary battery to the hearing aid function component.

2. The portable device according to claim 1, wherein the charging unit, the plurality of transformation units, the detection unit, and the switching controller constitute an integrated circuit substrate.

3. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the plurality of transformation units, the detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

5. A charging system comprising: the portable device according to claim 3; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

6. The charging system according to claim 5, wherein the portable device includes, as one of the driving components, a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

7. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of transformation units each configured to output charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components, one of the plurality of driving components being a hearing aid function component; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to switch states, by switching from the operation state to the stopped state to stop operation during charging of the secondary battery, the one of the plurality of transformation units being switched from the operation state to the stopped state being the transformation unit configured to output the charged power of the secondary battery to the hearing aid function component.

8. The power source circuit substrate according to claim 7, wherein the power source circuit substrate is formed as an integrated circuit substrate.

9. A body mount device comprising the power source circuit substrate according to claim 7.

10. Hearing aids comprising the power source circuit substrate according to claim 7.

11. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of processing units each driven by charged power of the secondary battery, one of the plurality of processing units being a hearing aid function component; and a switching controller configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to switch states, by switching from the operation state to the stopped state to stop operation during charging of the secondary battery, the one of the plurality of processing units being switched from the operation state to the stopped state being the hearing aid function component.

12. A portable device comprising: a secondary battery; a plurality of driving components each driven by charged power of the secondary battery, one of the plurality of driving components being a hearing aid function component; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of a plurality of transformation units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only a corresponding one of the plurality of driving components to switch states, by switching from the operation state to the stopped state to stop operation during charging of the secondary battery, the one of the plurality of transformation units being switched from the operation state to the stopped state being the transformation unit configured to output the charged power of the secondary battery to the hearing aid function component.

13. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a plurality of driving components driven by charged power of the secondary battery, one of the plurality of driving components being a hearing aid function component, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, (iv) a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, and (v) a detection unit configured to detect the input of the charging unit to the outside power, the method comprising: switching a state of one of the plurality of transformation units from an operation state to a stopped state responsive to the input of the outside power to the charging unit being detected by the detection unit, so that only the corresponding one of the plurality of driving components to switch states, by switching from the operation state to the stopped state to prohibit operation is during charging of the secondary battery, the one of the plurality of transformation units being switched from the operation state to the stopped state being the transformation unit configured to output the charged power of the secondary battery to the hearing aid function component.


Claims 1-14 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-11 of U.S. Patent 11056920 (App#16169342).  Although the claims are not identical, they are not patentably distinct from each other.


App# 17/347277 							16/169342
1. A portable device comprising: a secondary battery; a plurality of driving components driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

2. The portable device according to claim 1, further comprising a hearing aid function component as one of the plurality of driving components, a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit.

3. The portable device according to claim 1, wherein the charging unit, the plurality of transformation units, the detection unit, and the switching controller constitute an integrated circuit substrate.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

5. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the plurality of transformation units, the detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

6. A charging system comprising: the portable device according to claim 4; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

7. The charging system according to claim 6, wherein the portable device includes, as one of the driving components, a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

8. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of transformation units each configured to output charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

9. The power source circuit substrate according to claim 8, wherein the power source circuit substrate is formed as an integrated circuit substrate.

10. A body mount device comprising the power source circuit substrate according to claim 8.

11. Hearing aids comprising the power source circuit substrate according to claim 8.

12. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of processing units each driven by charged power of the secondary battery; and a switching controller configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to stop operation during charging of the secondary battery.

13. A portable device comprising: a secondary battery; a plurality of driving components each driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of a plurality of transformation units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only a corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

14. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a plurality of driving components driven by charged power of the secondary battery, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, (iv) a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, and (v) a detection unit configured to detect the input of the charging unit to the outside power, the method comprising: switching a state of one of the plurality of transformation units from an operation state to a stopped state responsive to the input of the outside power to the charging unit being detected by the detection unit, so that only the corresponding one of the plurality of driving components is prohibited to operate during charging of the secondary battery.
1. A portable device comprising: a secondary battery; a driving component driven by charged power of the secondary battery, the driving component including a hearing aid function component; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a transformation unit configured to convert a battery voltage of the charged power of the secondary battery to a driving voltage of the driving component, and to output the converted voltage, the transformation unit outputting the charged power of the secondary battery to the hearing aid function component; and a switching controller configured to switch a state of the transformation unit from an operation state to a stopped state responsive to the charging unit charging the secondary battery, which prevents operation of the driving component during charging of the secondary battery.

2. The portable device according to claim 1, wherein the charging unit, the transformation unit, a detection unit, and the switching controller constitute an integrated circuit substrate.

3. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the transformation unit, a detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

5. A charging system comprising: the portable device according to claim 3; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

6. The charging system according to claim 5, wherein: the driving component of the portable device includes a communication function component configured to send state data indicating a state of the portable device, and the charger includes: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

7. A hearing aid comprising a power source circuit substrate, the power source circuit substrate including: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a transformation unit configured to convert a battery voltage of charged power of the secondary battery to a driving voltage of a driving component, and to output the converted voltage; and a switching controller configured to switch a state of the transformation unit from an operation state to a stopped state when the charging unit charges the secondary battery causing the corresponding driving component to stop operation during charging of the secondary battery.

8. The hearing aid according to claim 7, wherein the power source circuit substrate is formed as an integrated circuit substrate.

9. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a processing unit driven by charged power of the secondary battery, the processing unit including a hearing aid function component, the processing unit being configured to convert a battery voltage of charged power of the secondary battery to a driving voltage of a driving component, and to output the converted voltage, the processing unit outputting the charged power of the secondary battery to the hearing aid function component; and a switching controller configured to switch a state of the processing unit from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing the processing unit to stop operation during charging of the secondary battery.

10. A portable device comprising: a secondary battery; a driving component driven by charged power of the secondary battery, the driving component including a hearing aid function component; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a transformation unit configured to convert a battery voltage of the charged power of the secondary battery to a driving voltage of the driving component, and to output the converted voltage, the transformation unit outputting the charged power of the secondary battery to the hearing aid function component; and a switching controller configured to switch a state of the transformation unit from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing the driving component to stop operation during charging of the secondary battery.

11. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a driving component driven by charged power of the secondary battery, the driving component including a hearing aid function component, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, and (iv) a transformation unit configured to convert a battery voltage of the charged power of the secondary battery to a driving voltage of the driving component and to output the converted voltage, the transformation unit outputting the charged power of the secondary battery to the hearing aid function component, the method comprising: switching a state of the transformation unit from an operation state to a stopped state responsive to the charging unit charging the secondary battery, so that the driving component is prohibited to operate during charging of the secondary battery.


Claims 1-14 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-9 of U.S. Patent 10320211 (App#15027078) in view of Steinbrecher (EP 1727395A2) in view of Park (US 20140015507 in view of Fenner (US 20030080401). Although the claims are not identical, they are not patentably distinct from each other.
App# 17/347277 							App#15027078
1. A portable device comprising: a secondary battery; a plurality of driving components driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

2. The portable device according to claim 1, further comprising a hearing aid function component as one of the plurality of driving components, a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit.

3. The portable device according to claim 1, wherein the charging unit, the plurality of transformation units, the detection unit, and the switching controller constitute an integrated circuit substrate.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

5. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the plurality of transformation units, the detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

6. A charging system comprising: the portable device according to claim 4; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

7. The charging system according to claim 6, wherein the portable device includes, as one of the driving components, a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

8. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of transformation units each configured to output charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

9. The power source circuit substrate according to claim 8, wherein the power source circuit substrate is formed as an integrated circuit substrate.

10. A body mount device comprising the power source circuit substrate according to claim 8.

11. Hearing aids comprising the power source circuit substrate according to claim 8.

12. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of processing units each driven by charged power of the secondary battery; and a switching controller configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to stop operation during charging of the secondary battery.

13. A portable device comprising: a secondary battery; a plurality of driving components each driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of a plurality of transformation units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only a corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

14. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a plurality of driving components driven by charged power of the secondary battery, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, (iv) a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, and (v) a detection unit configured to detect the input of the charging unit to the outside power, the method comprising: switching a state of one of the plurality of transformation units from an operation state to a stopped state responsive to the input of the outside power to the charging unit being detected by the detection unit, so that only the corresponding one of the plurality of driving components is prohibited to operate during charging of the secondary battery.
1. A hearing aid comprising: a secondary battery having a nominal voltage higher than a nominal voltage of an air battery; at least one driving component driven by power supplied from the secondary battery; a charging unit configured to supply DC power at a predetermined voltage to the secondary battery; a transformation unit configured to output a charging power of the secondary battery to the at least one driving component, at a voltage suitable for driving the at least one driving component; a power-receiving module configured to receive resonance-type power from the outside in a contactless manner; and a rectifier configured to output DC power to the charging unit by rectifying the resonance-type power supplied to the power-receiving module, at least one of the rectifier, the charging unit, the transformation unit, and the secondary battery being provided in a magnetic field space that is formed by a resonance phenomenon in the power-receiving module to have a lowest magnetic field strength than a magnetic field strength in any other part of the hearing aid.

2. The hearing aid according to claim 1, wherein, the secondary battery is a lithium ion battery.

3. The hearing aid according to claim 1, wherein, the hearing aid includes two or more of the driving components driven by power at a same voltage, and the transformation unit outputs the power at a voltage suitable for each of the driving components driven at the same voltage to each of the driving components driven at the same voltage.

4. The hearing aid according to claim 1, wherein, the hearing aid includes two or more of the driving components driven by power at different voltages, and the transformation unit outputs the power at a voltage suitable for each of the driving components driven at different voltages to each of the driving components driven at different voltages.

5. The hearing aid according to claim 1, wherein, the transformation unit includes at least one of a voltage boosting circuit configured to increase a voltage to be higher than a terminal voltage of the secondary battery and a voltage dropping circuit configured to decrease a voltage to be lower than the terminal voltage of the secondary battery.

6. The hearing aid according to claim 1, wherein, at least one of the driving components is a dedicated member driven at the nominal voltage of the secondary battery.

7. A hearing aid charging system comprising: the hearing aid of claim 1; and a charging device configured to charge the secondary battery of the hearing aid, the charging device including: a supporting stand configured to detachably support the hearing aid in a predetermined power supplying posture; and a power-supplying module configured to supply power in a contactless manner to the power-receiving module of the hearing aid supported by the supporting stand.

8. The hearing aid charging system according to claim 7, wherein, the charging device includes: a hearing aid detector configured to detect the hearing aid supported by the supporting stand; and a power-supplying module controller configured to drive the power-supplying module only when the hearing aid is detected by the hearing aid detector.

9. The hearing aid charging system according to claim 7, wherein, the charging device further includes a cover member capable of covering an exposed part of the hearing aid supported by the supporting stand, the cover member is provided with the power-supplying module, and the power-supplying module is disposed to oppose the power-receiving module of the hearing aid when the exposed part of the hearing aid is covered by the cover member. 


As to claim 1,8,12,13, and 14 ‘ 078 does not claim a plurality of transformation units. 
Park teaches a plurality of transformation units (Buck converters 511, 513, 515,  and LDO’s 531, 533,535,537,539,541,543,545,547, 549, 521, and 523 and converter supplying power to communication unit 120) 
It would have been obvious to a person of ordinary skill in the art to modify the portable device of ‘078 to have a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, in order to provide a suitable voltage or current to operate the components within the hearing aid electronics.
As to claims 1,8,12,13, and 14 ‘ 078 does not claim a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.
Steinbrecher further teaches a switching controller ([0019], the charging controller “C”) with a method comprising causing only the corresponding one of the plurality of driving component to stop/prohibit operation during charging of the secondary battery ([0018] the hearing aid electronics are switched off with the aid of the charging controller, in particular during the charging process and as soon as the hearing aid is located in the charging cradle) responsive to detecting the input of the outside power to the charging unit detected by the detection unit ( “…during the charging process and as soon as the hearing aid is located in the charging cradle [0018]-[0019]).
Steinbrecher in view of Park is not specifically clear that the switching controller stopping the operation of the driving components does so by switching a state of one of the plurality of transformation units that corresponds to the driving component from an operation state to a stopped state. 
However it is well known to one of ordinary skill in the art that shutting off the source power to a load will place that load in a “stopped” stated. It would be obvious to one of ordinary skill in the art to modify ‘078 to include a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery in order to switch off the hearing aid electronics while charging, avoid consuming unnecessary energy is ([0018] of Steinbrecher).
As to claim 7 ‘078 does not claim a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.
Steinbrecher teaches wherein the portable device includes as one of the driving components, a communication function component configured to send state data indicating a state of the portable device ([0025] modulator output CM with LED L2 connected to the secondary coil for supplying the secondary coil with modulated signals for transmitting the state of charge), the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module ([0025] As long as the hearing aid H remains in the charging cradle 1, the state of charge of the accumulator A is permanently monitored and, if necessary, kept at the desired value of the charge level by means of a maintenance charge. The charging controller C has a modulator output CM connected to the secondary coil for supplying the secondary coil with modulated signals for transmitting the state of charge and the number of completed charging cycles to the charging tray 1) and a display unit configured to display charging information based on the state data received by the communication unit ([0025] After the charging operation is completed and the accumulator A has reached its full charge, the charging LED L1 extinguishes and the display LED L2 starts lighting).
It would have been obvious to a person of ordinary skill in the art to modify the portable device of ‘078  to include a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit, as taught by Steinbrecher in order to transmit the state of charge and the number of completed charging cycles.

As to claims 8 and 12 ‘078 does not claim a power source circuit substrate
However, Fenner teaches a substrate (see [0021] and Fig. 2A where an integrated circuit substrate 200 is identified).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power source circuit of ‘078  to include a substrate, as taught by Fenner to ease in the design, debugging and manufacturing the portable device by providing the charging unit, transformation units, the detection unit and the switching controller as one discrete component.

Claims 1-14 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-8 of U.S. Patent 10555092 (App#15027090) in view of Steinbrecher (EP 1727395A2) in view of Park (US 20140015507 in view of Fenner (US 20030080401). Although the claims are not identical, they are not patentably distinct from each other.
App# 17/347277 							App#15027090
1. A portable device comprising: a secondary battery; a plurality of driving components driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

2. The portable device according to claim 1, further comprising a hearing aid function component as one of the plurality of driving components, a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit.

3. The portable device according to claim 1, wherein the charging unit, the plurality of transformation units, the detection unit, and the switching controller constitute an integrated circuit substrate.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

5. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the plurality of transformation units, the detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

6. A charging system comprising: the portable device according to claim 4; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

7. The charging system according to claim 6, wherein the portable device includes, as one of the driving components, a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

8. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of transformation units each configured to output charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

9. The power source circuit substrate according to claim 8, wherein the power source circuit substrate is formed as an integrated circuit substrate.

10. A body mount device comprising the power source circuit substrate according to claim 8.

11. Hearing aids comprising the power source circuit substrate according to claim 8.

12. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of processing units each driven by charged power of the secondary battery; and a switching controller configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to stop operation during charging of the secondary battery.

13. A portable device comprising: a secondary battery; a plurality of driving components each driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of a plurality of transformation units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only a corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

14. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a plurality of driving components driven by charged power of the secondary battery, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, (iv) a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, and (v) a detection unit configured to detect the input of the charging unit to the outside power, the method comprising: switching a state of one of the plurality of transformation units from an operation state to a stopped state responsive to the input of the outside power to the charging unit being detected by the detection unit, so that only the corresponding one of the plurality of driving components is prohibited to operate during charging of the secondary battery.
1 1. A Hearing aid comprising: a secondary battery having a nominal voltage higher than a nominal voltage of an air battery; driving components driven by power at different voltages from each other, the different voltages supplied from the secondary battery, wherein the driving components are the hearing aid components including one or more selected from microphones, speakers, light emitters, and displays; and a transformation unit configured to output charging power of the secondary battery at a voltage suitable for driving each of the driving components, wherein a circuit substrate on which the transformation unit is mounted includes: a first processing circuit including a charging unit connected to the secondary battery; and a second processing circuit which includes the transformation unit, a detection unit detecting that the first processing circuit is in an operating state, and a switching controller switching the transformation unit from the operating state to a stopped state only when the detection unit detects that the first processing circuit is in the operating state.

2. The hearing aid according to claim 1, wherein, the transformation unit includes individual transformation units which are provided for the respective driving components, in a dispersed manner.

3. The hearing aid according to claim 1, wherein, the transformation unit includes group transformation units provided for specific groups of the driving components, respectively.

4. The hearing aid according to claim 1, wherein, the transformation unit includes at least one of a voltage boosting circuit configured to increase a voltage to be higher than a terminal voltage of the secondary battery and a voltage dropping circuit configured to decrease a voltage to be lower than the terminal voltage of the secondary battery.

5. The hearing aid according to claim 1, wherein, at least one of the driving components is a dedicated member which is driven at a voltage falling in a range between a charging stop voltage and a discharging stop voltage of the secondary battery.

6. The hearing aid according to claim 1, wherein, the secondary battery is a lithium ion battery.

7. The hearing aid according to claim 1, wherein the first processing circuit is connected to a power-receiving module outputting AC power and the second battery, and the second processing circuit is connected to the first processing circuit, the second battery, and the driving components.

8. The hearing aid according to claim 1, wherein the driving components are selected from one or more that: (i) convert sound into an electrical signal, (ii) convert an optical signal into an electrical signal, (iii) convert an electrical signal into a sound signal, and (iv) convert an electrical signal into an optical signal.


As to claim 4 ‘090 does not claim a power-receiving module configured to receive power from outside the portable device in a contactless manner.
Steinbrecher teaches a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power (The charging cradle 1 provides contactless charging of an accumulator in a hearing device and comprises first circuitry for transmitting power. The hearing aid contains a second circuit arrangement which is connected contactlessly to the charging cradle. This second circuit arrangement serves for receiving energy and rectifying thereof [0007]-[0009] of Steinbrecher).
It would have been obvious to a person of ordinary skill in the art to modify the hearing aid of ‘090 to include a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power, in order to charge the hearing aid without the need for cords or cables.
Claim 1-14 are rejected on the ground of provisional nonstatutory obviousness double patenting as being unpatentable over claims 1-10 of U.S. PGPUB 20220115894 (app#17499131) in view of Steinbrecher (EP 1727395A2) in view of Park (US 20140015507 in view of Fenner (US 20030080401) in view of Taguchi (JP2011171871). Although the claims are not identical, they are not patentably distinct from each other.
App# 17/347277 							App#17499131
1. A portable device comprising: a secondary battery; a plurality of driving components driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device; a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

2. The portable device according to claim 1, further comprising a hearing aid function component as one of the plurality of driving components, a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit.

3. The portable device according to claim 1, wherein the charging unit, the plurality of transformation units, the detection unit, and the switching controller constitute an integrated circuit substrate.

4. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power.

5. The portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power, the charging unit, the plurality of transformation units, the detection unit, and the switching controller constituting an integrated circuit substrate, and the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.

6. A charging system comprising: the portable device according to claim 4; and a charger including a power-supplying module which is configured to supply power to the power-receiving module.

7. The charging system according to claim 6, wherein the portable device includes, as one of the driving components, a communication function component configured to send state data indicating a state of the portable device, the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module; and a display unit configured to display charging information based on the state data received by the communication unit.

8. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of transformation units each configured to output charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

9. The power source circuit substrate according to claim 8, wherein the power source circuit substrate is formed as an integrated circuit substrate.

10. A body mount device comprising the power source circuit substrate according to claim 8.

11. Hearing aids comprising the power source circuit substrate according to claim 8.

12. A power source circuit substrate comprising: a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device; a plurality of processing units each driven by charged power of the secondary battery; and a switching controller configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to stop operation during charging of the secondary battery.

13. A portable device comprising: a secondary battery; a plurality of driving components each driven by charged power of the secondary battery; a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device; a detection unit configured to detect the input of the outside power to the charging unit; and a switching controller configured to switch a state of one of a plurality of transformation units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only a corresponding one of the plurality of driving components to stop operation during charging of the secondary battery.

14. A power-supplying method for supplying power to a secondary battery of a portable device, the portable device including: (i) the secondary battery, (ii) a plurality of driving components driven by charged power of the secondary battery, (iii) a charging unit configured to charge the secondary battery by an input of outside power from outside of the portable device in a contactless manner, (iv) a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, and (v) a detection unit configured to detect the input of the charging unit to the outside power, the method comprising: switching a state of one of the plurality of transformation units from an operation state to a stopped state responsive to the input of the outside power to the charging unit being detected by the detection unit, so that only the corresponding one of the plurality of driving components is prohibited to operate during charging of the secondary battery.
1. A secondary battery charging system comprising: a portable device which includes a secondary battery, a driving component driven by charged power of the secondary battery, a charging controller configured to charge the secondary battery by external power when the external power is equal to or larger than a predetermined value, and a driving controller configured to stop the driving component when the external power is input to the charging controller and to drive the driving component when input of the external power to the charging controller is stopped; a charging device configured to charge the portable device by the external power; and an external power controller which is configured to arrange the external power to be smaller than the predetermined value in a stop continuation period in which a charging amount of the secondary battery decreases from a fully charged amount to a predetermined charging amount, and to arrange the external power to be equal to or larger than the predetermined value in periods other than the stop continuation period.

2. The secondary battery charging system according to claim 1, wherein, the charging device includes an AC power supply mechanism configured to supply the external power as an electromagnetic wave of AC power by switching on/off a switching element, the portable device includes an AC power receiving mechanism configured to receive the electromagnetic wave and rectify the electromagnetic wave to the external power, the external power controller includes: a power changer which is capable of changing the external power to desired power; and a power controller which is configured to control the power changer to change the external power to a value not smaller than the predetermined value and to a value smaller than the predetermined value, based on the charging amount of the secondary battery, and the power changer is capable of changing the external power to desired power by performing phase shift control by which a phase difference in switching on/off by the AC power supply mechanism is adjusted.

3. The secondary battery charging system according to claim 1, wherein, the charging device includes an AC power supply mechanism configured to supply the external power as an electromagnetic wave of AC power, the portable device includes an AC power receiving mechanism configured to receive the electromagnetic wave and rectify the electromagnetic wave to the external power, the external power controller includes: a power changer which is capable of changing the external power to desired power; and a power controller which is configured to control the power changer to change the external power to a value not smaller than the predetermined value and to a value smaller than the predetermined value, based on the charging amount of the secondary battery, and the power changer is capable of changing the external power to desired power by adjusting efficiency of transmission from the AC power supply mechanism to the AC power receiving mechanism.

4. The secondary battery charging system according to claim 1, wherein, the external power controller includes: a power changer which is capable of changing the external power to desired power; and a power controller which is configured to control the power changer to change the external power to a value not smaller than the predetermined value and to a value smaller than the predetermined value, based on the charging amount of the secondary battery, and the power changer has resistance values that are switchable, and is capable of changing the external power to desired power by adjusting the external power input to the charging unit by switching the resistance values.

5. The secondary battery charging system according to claim 1, wherein, the external power controller inputs normal power to the charging controller as the external power until the charging amount of the secondary battery becomes a first charging amount that is set before a full charge start point at which constant-current charge is switched to constant-voltage charge, and inputs standby power which is smaller than the normal power and is not smaller than the predetermined value to the charging controller as the external power until the charging amount of the secondary battery changes from the first charging amount to a charging amount corresponding to the full charge start point.

6. A power management integrated circuit which manages charging of a secondary battery by external power supplied from a charging device to a portable device, comprising: a charging control unit which is configured to charge the secondary battery by the external power when the external power is equal to or larger than a predetermined value; a drive control unit configured to stop the driving component when the external power is input to the charging control unit and to drive the driving component when input of the external power to the charging control unit is stopped; and an external power control unit which is configured to arrange the external power to be smaller than the predetermined value in a stop continuation period in which a charging amount of the secondary battery decreases from a fully charged amount to a predetermined charging amount, and to arrange the external power to be equal to or larger than the predetermined value in periods other than the stop continuation period.

7. A method of charging a secondary battery by external power supplied from a charging device to a portable device, comprising: a charging step of charging the secondary battery by the external power until a charging amount of the secondary battery becomes equal to a fully charged amount, while stopping a driving component; a stop continuation step of stopping the charging of the secondary battery by the external power and stopping the driving component in a stop continuation period in which the charging amount of the secondary battery decreases from the fully charged amount to a predetermined charging amount; and a driving step of stopping the charging of the secondary battery by stopping supply of the external power from the charging device to the portable device, while driving the driving component by discharged power from the secondary battery.

8. The secondary battery charging system according to claim 2, wherein, the external power controller inputs normal power to the charging controller as the external power until the charging amount of the secondary battery becomes a first charging amount that is set before a full charge start point at which constant-current charge is switched to constant-voltage charge, and inputs standby power which is smaller than the normal power and is not smaller than the predetermined value to the charging controller as the external power until the charging amount of the secondary battery changes from the first charging amount to a charging amount corresponding to the full charge start point.

9. The secondary battery charging system according to claim 3, wherein, the external power controller inputs normal power to the charging controller as the external power until the charging amount of the secondary battery becomes a first charging amount that is set before a full charge start point at which constant-current charge is switched to constant-voltage charge, and inputs standby power which is smaller than the normal power and is not smaller than the predetermined value to the charging controller as the external power until the charging amount of the secondary battery changes from the first charging amount to a charging amount corresponding to the full charge start point.

10. The secondary battery charging system according to claim 4, wherein, the external power controller inputs normal power to the charging controller as the external power until the charging amount of the secondary battery becomes a first charging amount that is set before a full charge start point at which constant-current charge is switched to constant-voltage charge, and inputs standby power which is smaller than the normal power and is not smaller than the predetermined value to the charging controller as the external power until the charging amount of the secondary battery changes from the first charging amount to a charging amount corresponding to the full charge start point.



As to claims 1,8,12,l13 and 14 ‘ 131 it is based on the argument written above for rejected claims 1,8,12,13 and 14  and is similarly rejected.
As to claim 2 ‘ 131 does not claim a hearing aid function component as one of the plurality of driving components, a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit.
Steinbrecher teaches a hearing aid function component as one of the plurality of driving components ([0018] of Steinbrecher hearing aid electronics), a transformation unit (Fig. 5 of Park LDO’s to various loads) which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit (Since Park teaches that the transformation unit provides power to various driving units (Fig. 5 LDO’s to various loads).
It would have been obvious to a person of ordinary skill in the art to modify the plurality of driving components of ‘090 to include a hearing aid function component as one of the plurality of driving components with a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit, in order to charge the hearing aid without the need for cords or cables.
As to claim 4 it is based on the argument written above for rejected claim 4 and is similarly rejected. 
As to claim 5 ‘131 does not claim by a resonance phenomenon.  
Taguchi teaches a power-receiving module configured to receive power from outside the portable device (CL2 used for charging battery [0033] and [0034] and Fig.2, 4 of Taguchi) by a resonance phenomenon ([0070] of Taguchi teaches an electric field and a magnetic field resonance system, and they may be an electromagnetic induction type, an electric wave receiving method, electric fields and magnetic field resonance systems) and to output the received power to the charging unit as the outside power (CL2 used for charging battery [0033] and [0034] and Fig.2, 4 of Taguchi).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the portable device of ‘131 to include a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power as taught by Taguchis in order to in use by ensuring sufficient power to the mobile device and charge the mobile device without the use additional charging equipment such as charging cables and cords.
As to claim 5 ‘131 does not claim the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.
However, it would be obvious to one of ordinary skill in the art that said integrated circuit substrate (see [0021] and Fig. 2A of Fenner) comprising the charging unit (charging unit within hearing aid device “H” of Steinbrecher), the plurality of transformation units (Fig. 1 of Park Buck converters 511, 513, 515,  and LDO’s 531, 533, 535, 537, 539, 541, 543, 545,547, 549, 521, and 523 and converter supplying power to communication unit 120), the detection unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]), and the switching controller ([0019] of Steinbrecher the charging controller “C”).would be provided in a magnetic field space, which is formed by a resonance phenomenon when charged with outside power in a contactless manner as taught by Taguchi ([0033] and [0034] and Fig.2, 4 of Taguchi CL2 used for charging battery) in order to rapidly detect the outside power and proceed with charging operations thereby increasing charging efficiency and reducing charging time.
As to claim 7 ‘131 it is based on the argument written above for rejected claim 7 and is similarly rejected.
As to claim 11 ‘131 it is based on the argument written above for rejected claim 2 and is similarly rejected.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1 and similarly claims 8, and 12-14, which recites “and a switching controller configured to switch a state of one of the plurality of transformation units from an operation state to a stopped state responsive to detecting the input of the outside power to the charging unit causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery” which is unclear.
Based on [0127] and Fig. 9 of the specification, it is unclear if the corresponding one of the plurality of driving components is in a stopped state while the remaining plurality of driving units are in an operating state, or if the corresponding one of the plurality of driving components is in a stopped state while the remaining plurality of driving units are in either an operating state or stopped state or if all of corresponding one of the plurality of driving components are in a stopped state.
As to claim 2 , which recites “a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit” which is unclear and lack antecedent basis. 
Examiner will interpret as “a transformation unit which outputs the charged power of the secondary battery to the hearing aid function component being the transformation unit that is switched from the operation state to the stopped state”.
Claims 2-7, and 9-10 is/are included in this rejection due to their dependence on claims 1 and 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Steinbrecher (EP 1727395A2) Note: Examiner uses Steinbrecher (EP 1727395A2) to make rejection but refers to the machine translation to clarify position.

    PNG
    media_image1.png
    451
    747
    media_image1.png
    Greyscale

As to claim 12, Steinbrecher discloses a power source circuit (Fig. 2) comprising: 
a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device (Fig. 2 where charge is fed into the accumulator A of the hearing aid from the cradle through the secondary coil “S” to the accumulator [0001] [0009] and [0025]. As such the hearing aid device “H” has a charger);
a plurality of processing units each driven by charged power of the secondary battery ([0018] hearing aid electronics “E” including LED L1 and L2. It is well known to one of ordinary skill in the art for a hearing aid electronics to have a microphone, an amplifier, and a loudspeaker. See Fig. 2 where hearing aid electronics “E” driven by accumulator A) and a switching controller ([0019], the charging controller “C”) configured to switch a state of one of the plurality of processing units from an operation state to a stopped state responsive to the secondary battery being charged by the charging unit causing only the one of the plurality of processing units to stop operation during charging of the secondary battery ([0018] the hearing aid electronics are switched off with the aid of the charging controller, in particular during the charging process and as soon as the hearing aid is located in the charging cradle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbrecher (EP 1727395A2) in view of Park (US 20140015507). Note: Examiner uses Steinbrecher (EP 1727395A2) to make rejection but refers to the machine translation to clarify position.
As to claims 1 and 14, Steinbrecher discloses a portable device with power-supplying method for supplying power to a secondary battery of a portable device, the portable device (Fig. 2) comprising: 
a secondary battery (Fig. 2 accumulator “A”); 
a plurality of driving components driven by charged power of the secondary battery ([0018] hearing aid electronics “E” including LED L1 and L2. It is well known to one of ordinary skill in the art for hearing aid electronics to have a microphone, an amplifier, and a loudspeaker);
 a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device (Fig. 2 where charge is fed into the accumulator A of the hearing aid from the cradle through the secondary coil “S” to the accumulator [0001] [0009] and [0025]. As such the hearing aid device “H” has a charger).
Steinbrecher further teaches a charged power of the secondary battery is output at a driving voltage of a corresponding one of the plurality of driving components ([0019], the charging controller disconnects the hearing aid electronics from the accumulator. As such voltage of the battery is supplying power to the hearing aid electronics) and a detection unit configured to detect the input of the outside power to the charging unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]).
Steinbrecher further teaches a switching controller ([0019], the charging controller “C”) with a method comprising causing only the corresponding one of the plurality of driving component to stop/prohibit operation during charging of the secondary battery ([0018] the hearing aid electronics are switched off with the aid of the charging controller, in particular during the charging process and as soon as the hearing aid is located in the charging cradle) responsive to detecting the input of the outside power to the charging unit detected by the detection unit ( “…during the charging process and as soon as the hearing aid is located in the charging cradle [0018]-[0019]).
Steinbrecher does not disclose a plurality of transformation units each configured to output the charged power of the secondary battery at the driving voltage of the corresponding one of the plurality of driving components.
Park teaches a plurality of transformation units (Buck converters 511, 513, 515,  and LDO’s 531, 533,535,537,539,541,543,545,547, 549, 521, and 523 and converter supplying power to communication unit 120) each configured to output a charged power of the battery at a driving voltage of a corresponding one of the plurality of driving components (Fig. 1 and 5).
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Steinbrecher to have a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, in order to provide a suitable voltage or current to operate the components within the hearing aid electronics.
Steinbrecher in view of Park is not specifically clear that the switching controller stopping the operation of the driving components does so by switching a state of one of the plurality of transformation units that corresponds to the driving component from an operation state to a stopped state. 
However it is well known to one of ordinary skill in the art that shutting off the source power to a load will place that load in a “stopped” stated. Therefore since Park teaches that the transformation unit provides power to various driving units (Fig. 5 LDO’s to various loads), then it would be obvious to one of ordinary skill in the art to modify Steinbrecher switching controller to switch the transformation unit providing power to the hearing aid electronics from an operation state to a stopped state in order to switch off the hearing aid electronics while charging, avoid consuming unnecessary energy is ([0018] of Steinbrecher).
As to claim 2, Steinbrecher in view of Park teaches the portable device according to claim 1, further comprising a hearing aid function component as one of the plurality of driving components ([0018] of Steinbrecher hearing aid electronics), a transformation unit (Fig. 5 of Park LDO’s to various loads) which outputs the charged power of the secondary battery to the hearing aid function component being the particular transformation unit (Since Park teaches that the transformation unit provides power to various driving units (Fig. 5 LDO’s to various loads), It would have been obvious to a person of ordinary skill in the art to modify the transformation unit that outputs the charged power of the secondary battery to the hearing aid function component taught by Steinbrecher and Park to be the transformation unit that is switched from the operation state to the stopped state, in order to switch off the hearing aid device while charging, avoid consuming unnecessary energy is ([0018] of Steinbrecher).
As to claim 4, Steinbrecher in view of Park teaches the portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device in a contactless manner and to output the received power to the charging unit as the outside power (The charging cradle 1 provides contactless charging of an accumulator in a hearing device and comprises first circuitry for transmitting power. The hearing aid contains a second circuit arrangement which is connected contactlessly to the charging cradle. This second circuit arrangement serves for receiving energy and rectifying thereof [0007]-[0009] of Steinbrecher).
As to claim 6, Steinbrecher in view of Park teaches the portable device according to claim 4, wherein Steinbrecher in view of Park teaches a charging system comprising the portable device according to claim 4 as described above and a charger including a power-supplying module which is configured to supply power to the power-receiving module (The charging cradle 1 provides contactless charging of an accumulator in a hearing device and comprises first circuitry for transmitting power. The hearing aid contains a second circuit arrangement which is connected contactlessly to the charging cradle. This second circuit arrangement serves for receiving energy, rectifying thereof [0007]-[0009] of Steinbrecher).
As to claim 7, Steinbrecher in view of Park teaches the charging system according to claim 6, wherein the portable device includes as one of the driving components, a communication function component configured to send state data indicating a state of the portable device ([0025] modulator output CM with LED L2 connected to the secondary coil for supplying the secondary coil with modulated signals for transmitting the state of charge), the charger including: a communication unit which enables wireless communication with the communication function component when the power-supplying module supplies the power to the power-receiving module ([0025] As long as the hearing aid H remains in the charging cradle 1, the state of charge of the accumulator A is permanently monitored and, if necessary, kept at the desired value of the charge level by means of a maintenance charge. The charging controller C has a modulator output CM connected to the secondary coil for supplying the secondary coil with modulated signals for transmitting the state of charge and the number of completed charging cycles to the charging tray 1) and a display unit configured to display charging information based on the state data received by the communication unit ([0025] After the charging operation is completed and the accumulator A has reached its full charge, the charging LED L1 extinguishes and the display LED L2 starts lighting).
As to claim 13, Steinbrecher discloses a portable device (Fig. 2) comprising: 
a secondary battery (Fig. 2 accumulator “A”); 
a plurality of driving components each driven by charged power of the secondary battery ([0018] hearing aid electronics E including LED L1 and L2. It is well known to one of ordinary skill in the art for a hearing aid to have microphone, an amplifier, and a loudspeaker);
 a charging unit configured to charge the secondary battery by an input of outside power supplied from outside of the portable device (Fig. 2 where charge is fed into the accumulator A of the hearing aid from the cradle through the secondary coil “S”, to the accumulator [0001] [0009] and [0025]. As such the hearing aid device “H” has a charger) and a detection unit configured to detect the input of the outside power to the charging unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]).
Steinbrecher further teaches and a switching controller ([0019], the charging controller “C”) responsive to the secondary battery being charged by the charging unit ( “…during the charging process and as soon as the hearing aid is located in the charging cradle [0018]-[0019]) causing only the corresponding one of the plurality of driving components to stop operation during charging of the secondary battery ([0018] the hearing aid electronics are switched off with the aid of the charging controller, in particular during the charging process and as soon as the hearing aid is located in the charging cradle).
Steinbrecher in view of Park a plurality of transformation units wherein the switching controller configured to stop the operation of the driving components does so by switching a state of one of a plurality of transformation units that corresponds to the driving component from an operation state to a stopped state. 
Park teaches a plurality of transformation units (Buck converters 511, 513, 515,  and LDO’s 531, 533,535,537,539,541,543,545,547, 549, 521, and 523 and converter supplying power to communication unit 120).
However it is well known to one of ordinary skill in the art that shutting off the source power to a load will place that load in a “stopped” stated. Therefore since Park teaches that the transformation unit provides power to various driving units (Fig. 5 LDO’s to various loads), then it would be obvious to one of ordinary skill in the art to modify Steinbrecher switching controller to switch the transformation unit providing power to the hearing aid electronics from an operation state to a stopped state in order to switch off the hearing aid electronics while charging, avoid consuming unnecessary energy is ([0018] of Steinbrecher).
Claims 3, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbrecher (EP 1727395A2) in view of Park (US 20140015507) in view of Fenner (US 20030080401).
As to claim 3, Steinbrecher in view of Park teaches the portable device according to claim 1 wherein Steinbrecher in view of Park teaches the charging unit, the plurality of transformation units (Fig. 1 of Park Buck converters 511, 513, 515,  and LDO’s 531, 533,535,537,539,541,543,545,547, 549, 521, and 523 and converter supplying power to communication unit 120), the detection unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]), and the switching controller ([0019] of Steinbrecher the charging controller “C”).
Steinbrecher in view of Park does not teach the charging unit, the plurality of transformation units, the detection unit , and the switching controller constitute an integrated circuit substrate.
However, Fenner teaches constitute an integrated circuit substrate (see [0021] and Fig. 2A where an integrated circuit substrate 200 is identified).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the portable device of Steinbrecher in view of Park to constitute an integrated circuit substrate, as taught by Fenner to ease in the design, debugging and manufacturing the portable device by providing the charging unit, transformation units, the detection unit and the switching controller as one discrete component.
As to claim 8, Steinbrecher discloses a power source circuit (Fig. 2) comprising: 
a charging unit configured to charge a secondary battery by an input of outside power from outside of a portable device (Fig. 2 where charge is fed into the accumulator A of the hearing aid from the cradle through the secondary coil “S”, to the accumulator [0001] [0009] and [0025]. As such the hearing aid device “H” has a charger);
Steinbrecher further teaches a charged power of the secondary battery at a driving voltage of a corresponding one of a plurality of driving components ([0019], the charging controller disconnects the hearing aid electronics from the accumulator. As such voltage of the battery is supplying power to the hearing aid electronics) and a detection unit configured to detect the input of the outside power to the charging unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]); and
Steinbrecher further teaches a switching controller ([0019], the charging controller “C”) responsive to detecting the input of the outside power to the charging unit ( “…during the charging process and as soon as the hearing aid is located in the charging cradle [0018]-[0019]) causing only the corresponding one of the plurality of driving component to stop operation during charging of the secondary battery ([0018] the hearing aid electronics are switched off with the aid of the charging controller, in particular during the charging process and as soon as the hearing aid is located in the charging cradle).
Steinbrecher does not disclose a plurality of transformation units each configured to output the charged power of the secondary battery at the driving voltage of the corresponding one of the plurality of driving components.
Park teaches a plurality of transformation units (Buck converters 511, 513, 515,  and LDO’s 531, 533,535,537,539,541,543,545,547, 549, 521, and 523 and converter supplying power to communication unit 120) each configured to output a charged power of the battery at a driving voltage of a corresponding one of the plurality of driving components (Fig. 1 and 5).
It would have been obvious to a person of ordinary skill in the art to modify the portable device of Steinbrecher to have a plurality of transformation units each configured to output the charged power of the secondary battery at a driving voltage of a corresponding one of the plurality of driving components, in order to provide a suitable voltage or current to operate the components within the hearing aid electronics.
Steinbrecher in view of Park is not specifically clear that the switching controller configured to stop the operation of the driving components does so by switching a state of one of the plurality of transformation units that corresponds to the driving component from an operation state to a stopped state. 
However it is well known to one of ordinary skill in the art that shutting off the source power to a load will place that load in a “stopped” stated. Therefore since Park teaches that the transformation unit provides power to various driving units (Fig. 5 LDO’s to various loads), then it would be obvious to one of ordinary skill in the art to modify Steinbrecher switching controller to switch the transformation unit providing power to the hearing aid electronics from an operation state to a stopped state in order to switch off the hearing aid electronics while charging, avoid consuming unnecessary energy is ([0018] of Steinbrecher).
Steinbrecher does not disclose a substrate. 
However, Fenner teaches a substrate (see [0021] and Fig. 2A where an integrated circuit substrate 200 is identified).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power source circuit of Steinbrecher to include a substrate, as taught by Fenner to ease in the design, debugging and manufacturing the portable device by providing the charging unit, transformation units, the detection unit and the switching controller as one discrete component.
As to claim 9, Steinbrecher in view of Park in view of Fenner teaches the power source circuit substrate according to claim 8, wherein the power source circuit substrate is formed as an integrated circuit substrate (see [0021] and Fig. 2A of Fenner where an integrated circuit substrate 200 is identified).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify power source circuit substrate of Steinbrecher to formed as an integrated circuit substrate, as taught by Fenner to ease in the design, debugging and manufacturing the portable device by providing the charging unit, transformation units, the detection unit and the switching controller as one discrete component thereby assembly error.
As to claim 10, Steinbrecher in view of Park in view of Fenner teaches the power source circuit substrate according to claim 8 as described above including a body mount device comprising the power source circuit substrate according to claim 8 ( The body of the hearing device of Fig. 2).
As to claim 11, Steinbrecher in view of Park teaches the hearing aids (Fig. 2 of Steinbrecher) comprising the power source circuit substrate according to claim 8 ( Steinbrecher in view of Park in view of Fenner teaches claim 8 as described above).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbrecher (EP 1727395A2) in view of Park (US 20140015507) in view of Taguchi (JP2011171871) in view of Fenner (US 20030080401).
As to claim 5, Steinbrecher in view of Park teaches the portable device according to claim 1, further comprising a power-receiving module configured to receive power from outside the portable device and  to output the received power to the charging unit as the outside power ([0007]-[0009] of Steinbrecher)
Steinbrecher in view of Park does not specifically teach by a resonance phenomenon.
Taguchi teaches a power-receiving module configured to receive power from outside the portable device (CL2 used for charging battery [0033] and [0034] and Fig.2, 4 of Taguchi) by a resonance phenomenon ([0070] of Taguchi teaches an electric field and a magnetic field resonance system, and they may be an electromagnetic induction type, an electric wave receiving method, electric fields and magnetic field resonance systems) and to output the received power to the charging unit as the outside power (CL2 used for charging battery [0033] and [0034] and Fig.2, 4 of Taguchi).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the portable device of Steinbrecher in view of Park to include a power-receiving module configured to receive power from outside the portable device by a resonance phenomenon and to output the received power to the charging unit as the outside power as taught by Taguchis in order to in use by ensuring sufficient power to the mobile device and charge the mobile device without the use additional charging equipment such as charging cables and cords.
Steinbrecher in view of Park teaches the charging unit (charging unit within hearing aid device “H”), the plurality of transformation units (Fig. 1 of Park Buck converters 511, 513, 515,  and LDO’s 531, 533, 535, 537, 539, 541, 543, 545,547, 549, 521, and 523 and converter supplying power to communication unit 120), the detection unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]), and the switching controller ([0019] of Steinbrecher the charging controller “C”).
Steinbrecher in view of Park does not teach the charging unit, the plurality of transformation units, the detection unit , and the switching controller constitute an integrated circuit substrate.
However, Fenner teaches constitute an integrated circuit substrate (see [0021] and Fig. 2A where an integrated circuit substrate 200 is identified).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the portable device of Steinbrecher in view of Park to constitute an integrated circuit substrate, as taught by Fenner to ease in the design, debugging and manufacturing the portable device by providing the charging unit, transformation units, the detection unit and the switching controller as one discrete component.
Steinbrecher in view of Park in further view of Taguchi in further view of Fenner does not specifically disclose the integrated circuit substrate being provided in a magnetic field space, which is formed by a resonance phenomenon, to have a lower magnetic field strength than parts of the portable device around the formed magnetic field space.
However, it would be obvious to one of ordinary skill in the art that said integrated circuit substrate (see [0021] and Fig. 2A of Fenner) comprising the charging unit (charging unit within hearing aid device “H” of Steinbrecher), the plurality of transformation units (Fig. 1 of Park Buck converters 511, 513, 515,  and LDO’s 531, 533, 535, 537, 539, 541, 543, 545,547, 549, 521, and 523 and converter supplying power to communication unit 120), the detection unit (Element that detects that the hearing aid is placed in the cradle [0018]-[0019]), and the switching controller ([0019] of Steinbrecher the charging controller “C”).would be provided in a magnetic field space, which is formed by a resonance phenomenon when charged with outside power in a contactless manner as taught by Taguchi ([0033] and [0034] and Fig.2, 4 of Taguchi CL2 used for charging battery) in order to rapidly detect the outside power and proceed with charging operations thereby increasing charging efficiency and reducing charging time.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


		/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859